                   IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF ARKANSAS
                            NORTHERN DIVISION

WARREN GREGORY KEITH II                                                       PLAINTIFF

v.                        CASE NO. 3:20-CV-00004 BSM

KEITH BOWERS, et al.                                                       DEFENDANTS

                                         ORDER

       The proposed findings and recommendations (“RD”) from United States Magistrate

Judge Patricia S. Harris [Doc. No. 5] has been received. After careful review of the record,

the RD is adopted. Warren Keith’s excessive force claims against Kyle French and Willie

Black may proceed, and all other claims are dismissed without prejudice.

       IT IS SO ORDERED this 3rd day of March 2020.



                                                   UNITED STATES DISTRICT JUDGE
